DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite since it fails to disclose any limitation positively recited. The claims should have the invention defined by what it has and not by what it lacks by using limitations positively recited. The claim fails to disclose clear metes and bounds of the invention for one of ordinary skill in the art to understand what the invention is and what it includes. 
Claims 13 and 16 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy et al. (US 2013/0011139 A1).
With respect to claim 1, Hardy discloses a magnetic resonance (MR) receive device comprising (see Figures 2, 3 and 5): a coil or coil array including a plurality of radiofrequency (RF) coil element wherein each RF coil element comprises a coil (see coil #74 that it is composed of an array as discussed in paragraphs 0026 and 0028 or Figure 3 or 5 see coils #102a-#102e) and a preamplifier (LNA1, LNA2, LNA3, ..., LNAN) connected to amplify an output of the RF coil element to generate an amplified RF signal (see paragraph 0027-0028 and Figure 3, preamplifiers #108); and the coil or coil array further comprising one or more FR mixers connected to respective RF coil elements (mixers #132 in Figure 5), each RF mixer frequency shifting the RF signal of the corresponding RF coil element to a designated frequency for that RF coil element (see paragraph 0005-0006, 0033 and 0042-0044) and an RF-over-Fiber module comprising an optical fiber (see Figures 3 and 5, optical fiber #116), a photonic device optically coupled to send an optical signal into the optical fiber (photonic system #100 as seen in Figure 3 
    PNG
    media_image1.png
    421
    539
    media_image1.png
    Greyscale
oscillator signal to the one or more RF mixers (see Figure 5 labeled by the examiner disclosing another section of optical fiber having the controller considered as the oscillator connected to the mixers #132 through receiver circuit #136 and filters #134), and wherein the coil unit is configured to be powered at least partially by optical power conveyed to the coil unit via the at least one oscillator signal of the second RF-over-Fiber module (see paragraph 0049-0051, see also Figure 5).  
With respect to claim 5, Hardy discloses the second RF-over-Fiber module is configured to power the at least one MR coil or coil array by one of: delivering optical power continuously to the MR coil or coil array; or delivering optical power to a battery or storage capacitor of the MR coil or coil array (see paragraph 0027 disclosing power supply to deliver optical power continuously to all devices).  
With respect to claim 6, Hardy discloses the coil or coil array further comprises: at least one coil side local oscillator (LO) connected to send at least one oscillator signal to the one or more RF mixers (see paragraphs 0049-0051).  
With respect to claim 7, Hardy discloses a summer configured to sum the frequency shifted RF signals of the plurality of RF coil elements to generate the MR signal (see paragraphs 0051 disclosing the signals being combined considered as summed).  
With respect to claims 8 and 19, Hardy discloses an MR receiver including an analog-to-digital converter (ADCDATA) configured to: receive the optical signal modulated by the MR signal from the optical fiber of the RF- over-Fiber module; extract the MR signal from the received optical signal and convert the MR signal to a digital signal; and transmit the digital signal to a digital signal processing (DSP) unit (see paragraph 0005-0006, 0034).  
With respect to claim 9, Hardy discloses a magnetic resonance (MR) imaging system comprising (see Figure 2): an MR scanner including a magnet generating a static (Bo) magnetic field (magnet #56); an MR receive device as set forth in claim 1 (receive coil array #74); an RF receiver configured to extract the MR signal from the optical signal modulated by the MR signal received from the RF-over-Fiber module (coil array #74 further described in Figure 5 disclosing array #102a-102e receiving optical signals through optical fiber #116 and modulated by the controller #140); and an MR reconstruction processor comprising an electronic processor programmed to reconstruct the extracted MR signal to generate a reconstructed MR image (see paragraph 0030 with CPU for reconstruction on interface #86).  
With respect to claim 10, Hardy discloses a magnetic resonance (MR) receive device comprising (as seen on Figures 2 and 5): a coil array including a plurality of radiofrequency (RF) coil elements wherein each RF coil element comprises a coil (E1, E2, E3, ..., EN) and outputs an 
With respect to claim 11, Hardy discloses the FDM circuitry is integrated with the coil array as a coil unit and the RF-over-Fiber module connects with the coil unit (see paragraph 0028 and Figure 2 disclosing the coil array #74 having the optical interface integrated).  
With respect to claim 17, Hardy discloses a magnetic resonance (MR) imaging method comprising: with a preamplifier (LNA), receiving an output of a radiofrequency coil element, and generating an amplified radio frequency signal of the coil element (see paragraph 0027-0028 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866